Citation Nr: 1106530	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-24 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to a disability rating greater than 30 percent 
for plantar fasciitis, pes planus, sesamoiditis, and Morton's 
neuroma of the right foot.

3.  Entitlement to a disability rating greater than 30 percent 
for plantar fasciitis, pes planus, sesamoiditis, and Morton's 
neuroma of the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to February 
1987, when he was discharged on account of physical disability.

This matter comes before the Board of Veterans' Appeals (Board) 
from RO decisions dated in September 2005 and May 2006.  


FINDINGS OF FACT

1.  The Veteran had a pre-existing, congenital, inability to 
fully flex his ankles when he entered service; this congenital 
disability was permanently aggravated during service.

2.  Currently, limitation of ankle motion amounts only to a 
5 degree reduction in the left ankle and a 4 degree reduction in 
the right ankle.

3.  The Veteran's severe foot disabilities are not so severe as 
to be reasonably viewed as analogous to a situation involving 
loss of use of either foot.


CONCLUSIONS OF LAW

1.  Service connection for limitation of bilateral ankle motion 
is warranted.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2010).

2.  A disability rating greater than 30 percent for disability of 
either foot is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.68, 4.71, Diagnostic Codes 5165, 5284 
(2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The VA is also 
required to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In this case, the Veteran was provided 
with this information in a June 2005 letter.  

VA medical records and VA examination reports have been obtained 
and reviewed in support of the Veteran's claims.  The Veteran and 
his representative have presented written statements in support 
of his claims.  All relevant records and contentions have been 
carefully reviewed.  The Board therefore concludes that the VA's 
duties to notify and assist have been met with regard to the 
matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

Disability which is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  38 C.F.R. § 3.310.

A veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111.  38 C.F.R. § 3.304.  Generally, a preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In Crowe, the Court indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service connection 
is sought was not detected at the time of such examination.  The 
Court held that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

Congenital or developmental defects such as personality disorders 
are not diseases or injuries for the purposes of service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  
However, if during service, there is a superimposed disease; 
service connection may be awarded for the resultant disability.  
See VAOPGCPREC 82-90 (July 18, 1990).

Historically, the Veteran was noted to have flat feet upon his 
entrance to service although his lower extremities were otherwise 
deemed to have been normal.  Less than two years later, however, 
in December 1986, a Medical Board determined that he was unfit 
for active service on account of various problems with his feet, 
ankles, and legs, which resulted in his being unable to flex his 
ankles fully, or to wear military footgear.  According to the 
report of the Medical Board, the Veteran's inability to flex his 
ankles distributed weight abnormally on his feet, throwing 
additional stress through the mid tarsus joints and the ankle 
joints, which caused abnormal muscle function in his legs.  The 
concluding paragraph in the report is as follows:

This has been a congenital problem, this is 
nothing new, the patient had this problem 
previously.  His symptoms of foot pain, 
plantar fasciitis and leg pain were 
probably brought about due to increased 
physical activity.  . . .  The ankle 
condition is congenital and it is 
recommended that this condition be called 
service aggravated.

In the diagnosis portion of the report, the military examiner 
concluded that the Veteran's plantar fasciitis affecting both 
feet was secondary to the lack of dorsiflexion of both ankles.  

According to the report of the most recent VA examination, 
conducted in March 2006, the Veteran's ankles were in good 
alignment, with no varus or valgus deformities upon weight-
bearing.  Supination and pronation were equal in both feet, with 
40 degrees of supination and 10 degrees of pronation.  He had 15 
degrees of dorsiflexion on the left, and 16 degrees of 
dorsiflexion on the right.  There was some pain and discomfort in 
the posterior aspect of the ankle with the dorsiflexion maneuver.  
He had 45 degrees of plantar flexion in both ankles.  X-ray 
studies were interpreted as showing no evidence of malformation, 
malunion, or prior injury, with no fracture, dislocation, or 
significant osseous abnormalities.  The examiner rendered 
diagnoses of 1) some stiffness to both ankles, and 2) normal-
appearing talus dome and subtalar joint.  The examiner also 
rendered the opinion that the Veteran's claimed ankle stiffness 
is as likely as not secondary to the service-connected plantar 
fasciitis.  

In evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this case, the Board chooses to accord greater evidentiary 
weight to the first opinion, rendered by the medical board 
physician who examined the Veteran during service, 
contemporaneous to the aggravation which occurred during service.  
We note, however, that the Veteran prevails on his claim, 
regardless of whether the first physician (who felt the Veteran's 
ankle "condition" was aggravated during service) or the second 
(who felt the Veteran's ankle "stiffness" was secondary to his 
plantar fasciitis), as both medical opinions support his claim, 
although with different theories of entitlement.

Therefore, the Board holds that service connection for limitation 
of bilateral ankle dorsiflexion is warranted under the theory 
that a congenital disorder was aggravated during service.  In 
that no limitation of ankle motion was observed on the Veteran's 
entrance medical examination, all limitation of motion currently-
shown must be attributed to the aggravation during service.  
38 C.F.R. § 4.22.  We note that under the alternative theory of 
entitlement, that the Veteran's ankle stiffness is secondary to 
his service-connected plantar fasciitis, the same result would be 
reached.  Similarly, if we were to accord the Veteran the 
presumption of soundness upon entrance into service (which we 
could do, given the normal findings recorded upon his entrance 
examination report), and attribute all impairment shown to 
incurrence during service, the same rating result would be 
reached.  We observe, however, that the currently-shown 
limitation of motion amounts only to a 5 degree reduction in the 
left ankle and a 4 degree reduction in the right ankle, as his 
left ankle dorsiflexion was measured at 15 degrees out of a 
normal 20 degrees, and his right ankle dorsiflexion was measured 
at 16 degrees out of a normal 20 degrees.  We also observe that 
in assigning an initial disability rating to the Veteran's ankle 
disability, the RO will need to be aware of the amputation rule, 
described in greater detail below, which precludes the assignment 
of a combined disability rating for disabilities below the knee 
greater than 40 percent.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic 
Code 5165.

Increased ratings

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In evaluating claims for increased ratings, we must evaluate the 
veteran's condition with a critical eye toward the lack of 
usefulness of the body or system in question.  38 C.F.R. § 4.10.  
A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion in 
assigning the most accurate disability rating.  38 C.F.R. § 4.40.  
Although § 4.40 does not require a separate rating for pain, it 
does provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The Board 
has a special obligation to provide a statement of reasons or 
bases pertaining to § 4.40 in rating cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability to 
perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful 
motion with joint or periarticular pathology and unstable joints 
due to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the joint.  
38 C.F.R. § 4.59.  Under section 4.59, painful motion is 
considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level of 
the veteran's impairment throughout the entire period.  In this 
respect, staged ratings are a sensible mechanism for allowing the 
assignment of the most precise disability rating-one that 
accounts for the possible dynamic nature of a disability while 
the claim works its way through the adjudication process.  
O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another 
relevant precedent, the Court noted that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  In reaching this conclusion, the Court observed that 
when a claim for an increased rating is granted, the effective 
date assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred within 
that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely related 
disease or injury in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

However, the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.  For 
example, the combined evaluations for disabilities below the knee 
shall not exceed a 40 percent disability rating, as provided by 
38 C.F.R. § 4.71a, Diagnostic Code 5165.

Service connection for bilateral flat feet, as aggravated by 
service, was granted by the Board in September 1990.  In a May 
2001 decision, the RO expanded the service-connected disability 
to include plantar fasciitis, sesamoiditis, and Morton's neuroma 
affecting two toe interspaces as to both feet.  A disability 
rating of 30 percent was assigned and has remained in effect 
since.  

The 30 percent rating currently assigned to each foot was 
assigned under the provisions of Diagnostic Code 5284, which sets 
forth criteria for the evaluation of "other" foot injury 
residuals.  Severe residuals are rated as 30 percent disabling.  
A note appended to the Code provides that with actual loss of use 
of the foot, a 40 percent rating must be assigned. 

Among the nine different Diagnostic Codes pertaining to 
disabilities of the feet, 30 percent is the highest disability 
rating provided for impairment of a single foot.  Thus, the 
Veteran is in receipt of the highest schedular disability rating 
provided in the regulatory rating schedule for impairment of his 
right foot and also for impairment of his left foot, absent 
actual loss of use of the foot or amputation of his foot.  Loss 
of use of a foot exists when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  The determination will be made on 
the basis of the actual remaining function of the foot, whether 
the acts of balance and propulsion could be accomplished equally 
well by an amputation stump with prosthesis.  In addition, 
extremely unfavorable complete ankylosis of the knee or complete 
ankylosis of two major joints of an extremity or shortening of 
the lower extremity of 3 1/2 inches or more, will be taken as loss 
of use of the foot involved.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent footdrop, 
accompanied by characteristic organic changes including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of use 
of the foot.  38 C.F.R. § 4.63.

The Veteran contends that he currently experiences much greater 
impairment than is reflected in the 30 percent rating assigned to 
each foot.  However, under the compensation schema provided for 
disabilities of the foot, he is receiving the maximum disability 
rating permissible absent loss of use of the foot.  In addition, 
because he is afflicted with the same disability in both feet, he 
receives a "bump up" of an additional 5.1% based upon the 
bilateral factor described in 38 C.F.R. § 4.26.  

Even interpreting the provisions regarding loss of use very 
liberally, the Board cannot find that the Veteran's impairment 
equates to or is analogous to loss of use of either or both feet.  
Although the Veteran's VA treatment reports and his VA 
examination reports are replete with references to his inability 
to walk more than a few minutes without experiencing pain and the 
record shows that he has obtained a job which does not require 
him to spend much time on his feet, the record is also clear that 
he can walk, and can function on his feet with the assistance of 
frequent stretching exercises, orthotics, ibuprofen, and 
occasional steroidal injections.  There is no medical opinion or 
indication that he would be equally well served by an amputation 
stump as to either leg.  Rather the evidence shows that he 
retains the functions of balance and propulsion.  None of his 
impairment, while significant, could be viewed as analogous to 
the situations illustrated in 38 C.F.R. § 4.63, of a gait so 
altered as to be similar to having complete unfavorable ankylosis 
of the knee, or nerve injury causing footdrop with trophic and 
circulatory disturbances.  In short, the currently-assigned 
30 percent disability rating for each foot is a recognition of 
the Veteran's severe impairment and the difficulties he 
experiences.  However, he is not so severely impaired that we 
could in good conscience find his situation to be analogous to 
that of someone with genuine loss of use of each foot.  The Board 
is bound to apply the law equitable and fairly, to the facts of 
each case.  38 U.S.C.A. §§ 5107, 7104.  In this case, the 
preponderance of the evidence is against the award of a 
disability rating greater than 30 percent for either the 
veteran's right foot disability or his left foot disability.

Finally, the Board must consider whether referral for 
consideration of an extraschedular disability rating under 38 
C.F.R. § 3.321(b) is warranted.  It is generally intended that 
the rating schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in civil 
occupations resulting from a service-connected disability.  38 
C.F.R. § 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the basis 
of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).  The Veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states:  "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the high disability rating itself is 
recognition that industrial capabilities are impaired).

The Board notes that there is no evidence in the claims folder of 
any of hospitalization for his foot problems during the appeal 
period, although he requires regular podiatric care.  
Additionally, there is nothing to show that this problem has 
created marked interference with employment in excess of what is 
contemplated in the 60 percent combined schedular evaluation so 
as to render impractical the schedular rating criteria.  Rather, 
the evidence shows that the Veteran is working, and that he does 
not have to spend much time on his feet.  He does not assert that 
he experiences genuine industrial inadaptability in the course of 
his employment.  The Board finds no exceptional or unusual 
circumstances, beyond what is already contemplated in a very 
substantial 60 percent combined schedular disability rating that 
would warrant extraschedular consideration.  Accordingly, the 
Board finds that this case does not warrant referral for 
extraschedular consideration.  38 C.F.R. § 3.321(b).  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

Moreover, the record does not support the assignment of different 
percentage evaluations during the time period on appeal.  There 
were no distinct periods of time during which the Veteran's 
disability varied in severity.  Accordingly a 'staged' rating 
would be inappropriate.  Hart.

In sum, the preponderance of the evidence is against the 
Veteran's claims for a disability rating greater than 30 percent 
for either his left foot or his right foot.  The benefit sought 
must be denied.







Continued on next page




ORDER

Service connection for limitation of motion of both ankles is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.

A disability rating greater than 30 percent for plantar 
fasciitis, pes planus, sesamoiditis, and Morton's neuroma of the 
right foot is denied.

A disability rating greater than 30 percent for plantar 
fasciitis, pes planus, sesamoiditis, and Morton's neuroma of the 
left foot is denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


